Citation Nr: 0917508	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-17 347	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION


The Veteran served on active duty from January 1941 to 
November 1944.  The appellant sought benefits as the 
Veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death.  In July 2006, the 
appellant testified before the Board at a hearing that was 
held via videoconference from the RO.


FINDING OF FACT

The appellant died in June 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); 
but see Veterans' Benefits Improvement Act of 2008, Pub. L. 
No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2008).

The Board notes that the Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008) allows for substitution in the case of death of a 
claimant who dies on or after October 10, 2008.  38 U.S.C. 
§ 5121A (West Supp. 2008).  Because the claimant in this case 
died prior to October 10, 2008, no substitution may be made.


ORDER

The appeal is dismissed.



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


